Mr. Justice McGowan.
I concur in the result. As the purpose of the act manifestly was to confer upon a married woman powers beyond what she possessed before, I cannot suppose that by the insertion of the words, “as to her separate estate,” it was intended to defeat that object entirely as to contracts. The same act, in conformity to the constitution, confers the powers “to bequeath, devise, and convey her separate estate in the same manner and to the same extent as if she were unmarried,” and in order to harmonize the different provisions I incline to think that the intention of the amendment was to limit the power of a married woman to such contracts as express an intention to bind *468her separate property — such as are made with express reference to — that is to say, “as to her separate property.”
Judgment affirmed.